Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance
Claims 1, 3-8 and 11-20 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of wherein the second antenna includes: a second conductive pattern spaced apart from the first conductive pattern and including a third portion and a fourth portion spaced apart from the third portion; a fifth conductive path electrically connecting the RF communication circuit and the third portion; a sixth conductive path electrically connecting a fourth position of the ground and the fourth portion; a seventh conductive path electrically connecting a fifth position of the ground and the third portion; at least one third conductive connection member disposed between the third portion and the PCB and included in at least one of the fifth conductive path or the seventh conductive path; and a fourth conductive connection member disposed between the fourth portion and the PCB and included in the sixth conductive path. 
Claims 3-8 and 11-15 depend therefrom.
Regarding independent claim 16, patentability exists, at least in part, with the claimed features of wherein the second antenna includes: a second antenna radiation pattern including a third portion and a fourth portion spaced apart from the third portion and disposed on the one surface of the rear case; a third conductive connection member disposed between the third portion and the PCB; a fourth conductive connection member disposed between the fourth portion and the PCB; a second power-feeding line electrically connecting the third conductive connection member and the RF communication 
Claims 17-20 depend therefrom.
The prior art of record, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/HASAN Z ISLAM/Primary Examiner, Art Unit 2845